Detailed Action
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
2.	In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
2.1.	Group(I), Claims 1-6, drawn to Blow molding, filling and closing process.
2.2.	Group (II), claims 7-16, drawn to Container produced by Blow molding.
3.	 The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups (I)  and (II)  lack unity of invention because even though the inventions of these groups require the technical feature of Claim 7 as a Container (produced by Blow Molding);  this technical feature is not a special technical feature as it does not make a contribution over the prior art  as it explained in  Written opinion of the international searching authority dated January 4, 2019  for parent Application PCT/EP2018/071140 ( see Application File and IDS filed on 02/04/202).
4.	In an event if any of Groups (I) to  (II) would be elected for examination on the merits additional Requirement to Elect Single disclosed Specie will apply.
4.1.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
4.2.	For Group (I):
	Different Species as different Blow molding processes for production of a container made from different plastic material(s) comprising  different polyester(s) composition, which may or may not include reclaimed material.
 	Applicant is required, in reply to this action, to elect a Single specie as
Specific Blow molding processes for production of a specific  container made from specific plastic material(s) comprising  specific polyester(s) composition, which may or may not include reclaimed material. Claim 1 is generic.
4.3.	For Group (II):
Different Species as a different Containers (made by  Blow molding process) for comprising different plastic material(s) comprising  different polyester(s) composition, which may or may not include reclaimed material.
 	Applicant is required, in reply to this action, to elect a Single specie as
Specific Container made from specific plastic material(s) comprising  specific polyester(s) composition, which may or may not include reclaimed material. Claim 7 is generic.
4.4.	The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require
all the limitations of an allowed generic claim.
5.	A telephone call was not made to Applicant in view of the complexity of the
above Election Requirement.
6.	Applicant is advised that the reply to this requirement to be complete must
include (i) an election of a species or invention to be examined even though the
requirement may be traversed (37 CFR 1 .143) and (ii) identification of the claims
encompassing the elected invention.
7.	The election of an invention or species may be made with or without traverse. To
preserve a right to petition, the election must be made with traverse. If the reply does
not distinctly and specifically point out supposed errors in the restriction requirement,
the election shall be treated as an election without traverse. Traversal must be
presented at the time of election in order to be considered timely. Failure to timely
traverse the requirement will result in the loss of right to petition under 37 CFR 1 .144. If
claims are added after the election, applicant must indicate which of these claims are
readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of
invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.
Applicant may submit evidence or identify such evidence now of record showing the
inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of
the inventions unpatentable over the prior art, the evidence or admission may be used
in a rejection under 35 U.S.C. 103(a) of the other invention.
8.	Applicant's attention directed to numerous 112(b) issues due to presence of indefinite terms ( for example: " in particular", " prolonged storage", " essentially", " specifically", " preferably", " intend', "relevant", " high degree"  and others); multiple ranges in one claim - "range in range",   and deficiency of the Abstract filed on February 4, 2020 : more than one paragraph, reference to Fig.1 which is not part of the Abstract.
			                   Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENNADIY MESH/Examiner, Art Unit 1763       

/FRANCES TISCHLER/Primary Examiner, Art Unit 1765